Title: General Orders, 11 September 1776
From: Washington, George
To: 



Head Quarters, New-York, sept. 11th 1776.
Ulster.Albany.


Robt Williams of Col. Glovers Regiment is appointed Pay Master to said regiment.
William Arnold and Samuel Clark of Capt. Smith’s Company, Col. Smallwood’s Regiment—Daniel Donovel of Capt. Hardenberg’s Company, tried by a Court Martial whereof Col. Malcom was President, on a charge of “plundering the House lately occupied by Lord Stirling”—Donovel was convicted of the crime and sentenced to receive Thirty-nine Lashes—the others acquitted—The General approves the sentence, orders the latter to join their regiments and Donovel to be whipp’d to morrow, on the Grand parade, before the Guards march off—The Provost Marshal to see it executed, Col. Ritzema’s Regt being removed.
Peter Richards, Serjeant in the General’s Guard convicted by the same Court Martial of “Abusing and striking Capt. Gibbs,” sentenced to be reduced to the ranks, and whipped Thirty-nine Lashes. The General approves the sentence, and orders it to be executed, to morrow morning, at the head of the company at eight o’Clock.
Col. Palfrey Pay Master will receive the Pay-Abstracts agreeable to yesterday’s Orders of Genl Spencer’s Division, at General McDougall’s quarters, near Harlem on Saturday and Sunday—Of General Heath’s division at his Head-Quarters at any time.
The commanding Officers of Col. Silliman’s, Col. Lewis, Coll Mead’s and Col. Thompson’s Regts to examine the state of the Ammunition of their regiments, it being reported that their men on Guard last night were deficient.
John Christy of Col. Humphrey’s Regt convicted by a Court Martial whereof Col. Malcom was President of “Desertion”—ordered to receive Thirty-nine lashes—The General approves the sentence, and orders it to be executed, to morrow, at the usual time & place.

Such regiments whose Pay-Masters have not been named in General Orders, are by their Field Officers, immediately to recommend suitable persons, to the General, for that office—Every recommendation is to be signed by the Field Officers of the regiments who are present.
